Citation Nr: 0209245	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a visual disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The veteran's appeal also initially 
included the issues of entitlement to service connection for 
bilateral hearing loss and a dental disorder, but those 
claims have since been granted.

The Board also notes that the veteran, in his July 2000 
Substantive Appeal, requested a hearing before a member of 
the Board.  However, he failed to report for his September 
2001 Board hearing and provided no explanation for his 
failure to report.  Accordingly, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence indicating a 
causal relationship between a current right shoulder disorder 
and service.

3.  The veteran has been diagnosed with no visual disorder 
other than refractive error of the eyes.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  A current visual disorder, as defined by applicable VA 
legislation, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing the disabilities at issue in this 
case. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the June 2000 
Statement of the Case and in the April 2002 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  In these issuances, the RO informed the veteran 
that he needed medical evidence showing current right 
shoulder and visual disabilities and an etiological 
relationship between such current disabilities and service.

Additionally, in the April 2002 Supplemental Statement of the 
Case, the RO cited to the provisions of 38 C.F.R. § 3.159 
(2001), indicating that the VA would obtain all identifiable 
medical records (so long as the veteran provided signed 
releases, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform him that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
apparently has not informed him of the enactment of these new 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 


II.  Right shoulder disorder

In March 1999, the veteran complained of right shoulder pain 
for the past two weeks, and an assessment of right shoulder 
strain was rendered.  However, the veteran's April 1999 
separation examination report is entirely negative for any 
right shoulder symptomatology.

The earliest post-service evidence of a right shoulder 
disorder is an August 1999 VA treatment record, which 
reflects that the veteran reported a history of shoulder pain 
since a 1997 injury.  The assessment was probable bursitis 
versus tenosynovitis.

In March 2000, the veteran underwent a VA general medical 
examination, and the examiner diagnosed right shoulder strain 
but provided no commentary as to the etiology of this 
disorder.  X-rays from that date were negative for any right 
shoulder abnormalities.  

Following the Board's October 2001 remand, the veteran was 
afforded a VA orthopedic examination in November 2001.  
During this examination, the veteran was noted to refuse 
flexion or abduction past 90 degrees "because he states it 
will make his shoulder hurt."  X-rays were within normal 
limits, and the impression was right shoulder pain.  The 
examiner then noted the following:

Based upon this single evaluation, I am 
unable to explain either the magnitude or 
perpetuation of his current right 
shoulder complaints based upon any 
medical explanation.  He may have 
tendonitis in his shoulder, but the 
veteran is unable to comply with the 
examination sufficiently to allow an 
accurate examination.

Upon reviewing this evidence, the Board is aware that, in the 
October 2001 remand, the Board requested that a VA 
examination addressing the nature and etiology of a current 
right shoulder disorder be conducted.  However, it is 
apparent from the report of the November 2001 VA examination 
that the veteran did not cooperate with the examiner, and, as 
a result, the examiner was not able to provide the 
information requested by the Board.

In this regard, the Board notes that the VA's statutory duty 
to assist the veteran with the development of facts pertinent 
to a claim is not a one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where his 
cooperation and participation is essential.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to comply with orthopedic 
testing during the November 2001 VA examination, no further 
effort will be expended to assist him in this regard.  

Overall, the Board finds that, while there is evidence 
suggesting a current right shoulder disorder, there is no 
competent medical evidence of a causal relationship between 
this disorder and service.  Indeed, the only evidence of 
record supporting the veteran's claim is his own lay opinion, 
articulated in multiple lay submissions.  However, the 
veteran has not been shown to possess the requisite medical 
training, credentials, or other expertise needed to render a 
competent opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  His 
lay opinion therefore does not constitute competent medical 
evidence and, accordingly, lacks probative value.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a right shoulder 
disorder, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

II.  Visual disorder

A February 1978 in-service examination revealed 20/40 vision 
in the right eye and 20/25 vision in the left eye.  Bilateral 
20/20 vision was noted in April 1978 and March 1980.  A 
November 1981 examination revealed 20/25 vision in the right 
eye and 20/30 vision in the left eye.  Examinations conducted 
in July 1985 and July 1988 revealed 20/20 vision in the right 
eye and 20/25 vision in the left eye.  The veteran was 
treated on several occasions for bilateral blepharitis and 
epidemic keratoconjunctivitis in May 1991.  A periodic 
examination, dated in June 1995, revealed uncorrected vision 
of 20/17.  The veteran's April 1999 separation examination 
report indicates uncorrected distant vision of 20/40 
bilaterally.  

In March 2000, the veteran underwent a VA eye examination, 
which revealed bilateral vision of 20/20.  The examiner 
diagnosed early presbyopia and recommended reading glasses.

In this case, the veteran has not been diagnosed with a post-
service visual disorder other than presbyopia.  Under 38 
C.F.R. § 3.303(c) (2001), such refractive error of the eyes 
does not constitute a disease within the meaning of 
applicable VA legislation.  As such, the Board observes that 
there is no medical evidence of a current visual disorder 
within the meaning of applicable VA legislation.

Indeed, the only evidence supporting this claim is the 
veteran's own lay opinion, as articulated in multiple lay 
submissions.  However, the veteran has not been shown to 
possess the requisite medical training, credentials, or other 
expertise needed to render a diagnosis or to provide a 
competent opinion as to etiology.  See Routen v. Brown, 10 
Vet. App. at 186.  His lay opinion therefore does not 
constitute competent medical evidence and, accordingly, lacks 
probative value.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a visual disorder, 
and the claim must be denied.  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) are not 
applicable in this case.


ORDER

The claim of entitlement to service connection for a right 
shoulder disorder is denied.

The claim of entitlement to service connection for a visual 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

